HARDING, MAJOR B., Associate Judge.
The appellant was convicted of murder in the first degree on January 11, 1974. Among other assignments of error, the appellant seeks reversal of the trial court’s decision in allowing a taped statement of the defendant into evidence, contending the trial court did not make an unequivocal and explicit .finding of voluntariness as required by McDole v. State, Sup.Ct.Fla.1973, 283 So.2d 553.
While we agree the trial court did not state into the record the unequivocal and explicit words, the evidence before the court clearly showed the appellant’s objections to admission of the tape into evidence were without merit. There was no evidence on the proffer of the tape to controvert the officer’s testimony or to even draw an issue to be resolved by an explicit and unequivocal finding of voluntariness.
The ruling of the court in the context of the evidence presented clearly implied a finding of voluntariness. See Wilson v. State, Sup.Ct.Fla.1974,304 So.2d 119.
*465The other points raised by the appellant have been considered by the court and deemed to be without merit.
Affirmed.
RAWLS, C. J., and McCORD, J., concur.